Maeshall and Dawson, J. J.
(concurring specially): We disapprove the reasoning of the majority, but hold that since the jurisdiction of the Connecticut probate court over the subject matter and the parties was not drawn in question, and the present fitness of the adoptive father was not in issue, the full faith and credit clause of the federal constitution was a complete bar to any further inquiry by the trial court and that the petitioner should have had summary judgment without any vexatious litigation whatsoever.